Exhbit 99.1 GREAT PANTHER SILVER LIMITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2014 and 2013 Expressed in Canadian Dollars (Unaudited) GREAT PANTHER SILVER LIMITED CONDENSED INTERIM CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Expressed in thousands of Canadian dollars) As at September 30, 2014 and December 31, 2013 (Unaudited) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Short term investments 13 18 Trade and other receivables (note 3) Income taxes recoverable Inventories (note 4) Prepaid expenses, deposits and advances Non-current assets: Mineral properties, plant and equipment Exploration and evaluation assets Intangible assets Deferred tax asset $ $ Liabilities and Shareholders’ Equity Current liabilities: Trade and other payables $ $ Current tax liability 52 - Non-current liabilities: Reclamation and remediation provision Deferred tax liability - Shareholders’ equity: Share capital Reserves Deficit ) ) $ $ See accompanying notes to the condensed interim consolidated financial statements. Nature of operations (note 1) Commitments (note 11) Approved by the Board of Directors “Robert A. Archer” “Robert W. Garnett” Robert A. Archer, Director Robert W. Garnett, Director 1 GREAT PANTHER SILVER LIMITED CONDENSED INTERIM CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Expressed in thousands of Canadian dollars, except per share data) For the three and nine months ended September 30, 2014 and 2013 (Unaudited) For the three months ended September 30, For the nine months ended September 30, Revenue $ Cost of sales Production costs Amortization and depletion Share-based payments Gross profit (loss) General and administrative expenses Administrative expenses Amortization and depletion 76 87 Share-based payments Exploration and evaluation expenses Exploration and evaluation, and development expenses Share-based payments 71 74 74 Income (loss) before the undernoted ) ) ) Finance and other income (expense) Interest income 41 92 Finance costs ) Foreign exchange gain (loss) ) Other income (expense) (note 7) ) ) Loss before income taxes ) Income tax expense Current expense (recovery) ) ) 84 Deferred expense (recovery) Net loss for the period $ ) $ ) $ ) $ ) Other comprehensive income (loss), net of tax Items that are or may be reclassified subsequently to net income (loss): Foreign currency translation ) ) Change in fair value of available-for-sale financial assets (net of tax) ) 20 ) Total comprehensive loss for the period $ ) $ ) $ ) $ ) Loss per share (note 6) $ ) $ ) $ ) $ ) Basic $ ) $ ) $ ) $ ) Diluted See accompanying notes to the condensed interim consolidated financial statements. 2 GREAT PANTHER SILVER LIMITED CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (Expressed in thousands of Canadian dollars) For the nine months ended September 30, 2014 and 2013 (Unaudited) Share Capital Reserves Number of shares (000’s) Amount Share options and warrants Foreign currency translation Fair value Total reserves Income (deficit) Total share- holders’ equity Balance at January 1, 2013 $ $ $ ) $ ) $ $ ) $ Share options exercised ) - - ) - Share-based payments - Comprehensive income (loss) - - - ) ) ) Balance at September 30, 2013 $ $ $ ) $ ) $ $ ) $ Balance at January 1, 2014 $ $ $ ) $ ) $ $ ) $ Share options exercised ) - - ) - Share-based payments - Comprehensive loss - - - ) Balance at September 30, 2014 $ $ $ ) $ ) $ $ ) $ See accompanying notes to the condensed interim consolidated financial statements. 3 GREAT PANTHER SILVER LIMITED CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in thousands of Canadian dollars) For the three and nine months ended September 30, 2014 and 2013 (Unaudited) Three months ended September 30, Nine months ended September 30, Cash flows from operating activities Net loss for the period $ ) $ ) $ ) $ ) Items not involving cash: Amortization and depletion Unrealized foreign exchange (gain) / loss ) ) ) Deferred tax (recovery) expense ) Accretion on reclamation and remediation provision 28 13 35 Share-based payments Other non-cash items ) ) ) Interest received 35 - Interest paid - ) - ) Income taxes paid ) Net cash before changes in non-cash working capital Changes in non-cash working capital: Decrease (increase) in trade and other receivables Decrease (increase) in income taxes recoverable 35 ) Increase in inventories ) Decrease (increase) in prepaid expenses, deposits and advances 61 ) Increase (decrease) in trade and other payables ) ) ) Increase (decrease) in current tax liability ) ) Net cash from operating activities Cash flows from investing activities: Additions to intangible assets - - ) ) Additions to mineral properties, plant and equipment ) Proceeds from disposal of plant and equipment - 22 - 27 Proceeds from disposal of short term investments - - - Net cash used in investing activities ) Cash flows from financing activities: Proceeds from exercise of options Net cash from financing activities Effect of foreign currency translation on cash and cash equivalents ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ See accompanying notes to the condensed interim consolidated financial statements. 4 GREAT PANTHER SILVER LIMITED NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Expressed in thousands of Canadian dollars, except share data) For the three and nine months ended September 30, 2014 and 2013 (Unaudited) 1. Nature of operations Great Panther Silver Limited (the “Company”) is a public company which is listed on the Toronto Stock Exchange and is incorporated and domiciled in Canada. The Company’s current activities focus on the mining of precious metals from its operating mines in Mexico, as well as the acquisition, exploration and development of mineral properties within Latin America.The Company wholly owns two producing mines: the Topia Mine and the Guanajuato Mine Complex (“GMC”).The GMC comprises the Company’s Guanajuato Mine and Cata processing plant, and the San Ignacio satellite mine.The Company also has two other mineral property interests in the exploration stage, El Horcon and Santa Rosa. Based on the Company’s current cash flow and future projections, these financial statements have been prepared by management on a going concern basis, which assumes the realization of assets and liquidation of liabilities in the normal course of business.The business of mining and exploring for minerals involves a high degree of risk and there can be no assurance that the current exploration and development programs will result in the discovery and development of economic ore reserves. 2. Basis of presentation These condensed interim consolidated financial statements have been prepared in accordance with International Accounting Standards 34, Interim Financial Reporting (“IAS 34”) using accounting policies consistent with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) and interpretations of the International Financial Reporting Interpretations Committee (“IFRIC”).The accounting policies and critical estimates applied by the Company in these condensed interim consolidated financial statements are the same as those applied in the Company’s annual financial statements as at and for the year ended December 31, 2013, except as described below in respect of standards adopted as of January 1, 2014.The condensed interim consolidated financial statements do not include all of the information required for full annual financial statements.Certain amounts in the prior period have been reclassified to conform with the presentation in the current period. These condensed interim consolidated financial statements were approved by the Board of Directors on November 4, 2014. Accounting standards effective in 2014 Effective January 1, 2014, the Company adopted the following amendments to accounting standards issued by the IASB: IAS 32 Financial Instruments (amendment) Presentation was amended relating to application guidance on the offsetting of financial assets and financial liabilities.The amendment to IAS 32 had no effect on previously reported results or on the results for the current period. IFRIC 21 levies In May 2013, IASB issued IFRIC 21 Levies, which sets out the accounting for an obligation to pay a levy that is not income tax. The interpretation addresses what the obligating event is that gives rise to the recognition of a liability to pay a levy.The adoption of this standard had no impact on the Company’s interim consolidated financial statements. IAS 36 Impairment of assets (amendment) In May 2013, the IASB issued an amendment for recoverable amount disclosures for non-financial assets.The overall effect of the amendment is to reduce the circumstances in which the recoverable amount of assets or cash-generating units is required to be disclosed, clarify the disclosures required, and to introduce an explicit requirement to disclose the discount rate used in determining impairment (or reversals) where applicable. The amendment to IAS 36 does not have impact to the Company’s interim consolidated financial statements. Change in estimate on depletion method of Guanajuato mineral property assets Effective January 1, 2014, the Company applied a change in estimate to the amortization and depletion of its Guanajuato mineral property assets. Based on its recent updated mineral resource estimate for the GMC, the Company determined that sufficient resource information was available to form a basis for the application of the units-of-production method.The Company determined that the units-of-production method better reflects the consumption of the mine’s capitalized development costs associated with the established Measured and Indicated Resource base. The change in amortization method has been applied prospectively under the requirements of IFRS. The GMC mineral property asset was previously depleted on a straight-line basis based on the estimated remaining mine life. The remaining assets at the GMC continue to be amortized on a straight-line basis over their respective estimated useful lives. The change in amortization method is not expected to have a significant impact on annual amortization but may impact the amount of amortization expense in a given quarter depending on the timing of production. 5 GREAT PANTHER SILVER LIMITED NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Expressed in thousands of Canadian dollars, except share data) For the three and nine months ended September 30, 2014 and 2013 (Unaudited) 2. Basis of presentation - continued New accounting standards, interpretations and amendments not yet effective The Company intends to adopt IFRS 15 Revenue from Contracts with Customers in its financial statements for the annual period beginning on January 1, 2017. The standard contains a single model that applies to contracts with customers and two approaches to recognizing revenue: at a point in time or over time. The model features a contract-based five-step analysis of transactions to determine whether, how much and when revenue is recognized. New estimates and judgmental thresholds have been introduced, which may affect the amount and/or timing of revenue recognized. The extent of the impact of adoption of the standard has not yet been determined. IFRS 9 is a new standard on financial instruments that will replace IAS 39, Financial Instruments: Recognition and Measurement. IFRS 9 addresses classification and measurement of financial assets and financial liabilities as well as derecognition of financial instruments. IFRS 9 has two measurement categories for financial assets: amortized cost and fair value. All equity instruments are measured at fair value. A debt instrument is at amortized cost only if the entity is holding it to collect contractual cash flows and the cash flows represent principal and interest. Otherwise it is at fair value through profit or loss. The extent of the impact of adoption of the standard has not yet been determined. 3. Trade and other receivables September 30, December 31, Trade accounts receivable $ $ Value added tax receivable Other Allowance for doubtful amounts ) (2 ) $ $ The Company, through its Mexican subsidiaries, pays value added tax on the purchase and sale of goods and services at a rate of 16%.The net amount paid or payable is recoverable, but such recovery is subject to review and assessment by local tax authorities. 4. Inventories September 30, December 31, Concentrate $ $ Ore stockpile Materials and supplies Silver bullion $ $ The amount of inventory recognized as cost of sales for the three and nine months ended September 30, 2014 and September 30, 2013 includes production costs and amortization and depletion directly attributable to the inventory production process. 5. Share-based compensation During the three and nine months ended September 30, 2014, the Company recorded compensation expense of $324 (three months ended September 30, 2013 - $325) and $555 (nine months ended September 30, 2013 - $755), respectively, for the vesting of share options. The fair value of share options granted during the three and nine months ended September 30, 2014 was nil (three months ended September 30, 2013 - $ 40) and $2,311 (nine months ended September 30, 2013 - $ 1,151) respectively.The Company used the following weighted average assumptions at the time of the grant using the Black Scholes option pricing model as follows: Three months ended September 30 Nine months ended September 30 Risk-free interest rate - % % % Expected life (years) - Annualized volatility - 62
